DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.         The present office action is made in response to amendment filed on 6/8/2021. It is noted that in the amendment, applicant has amended claims 1 and 43, and canceled claim 8. There is not any claim being added into the application.
3.         As amended, the pending claims are claims 1-5, 7, 9-21, 25, 27 and 29-43 (Note that claim 22-24 were canceled in the amendment of 1/13/2020, claim 26 was canceled in the amendment of 4/30/2020, and claim 28 was canceled in the amendment of 8/19/2020; and claim 6 was canceled in the amendment of 12/8/2020).
Response to Arguments
4.         Regarding to the rejection of claims 1-2, 4, 21 and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al (US Patent No. 4,852,984), as set forth in the office action of 3/8/2021, the amendments to the claims as provided in the amendment of 6/8/2021, and applicant’s arguments provided in the mentioned amendment, page 15, have been fully considered and found persuasive. Thus, the rejection of the mentioned claims as set forth in the office action of 3/8/2021 is now withdrawn.


Election/Restrictions
5.         Claim 1 is allowable. The restriction requirement between Inventions I-V, as set forth in the Office action mailed on 3/29/19 with respect to the independent claim 1, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/29/19 for the claims which are dependent upon claim 1 is now withdrawn.  Claims 10-20, directed to Inventions II-V and depended upon claim 1 are no longer withdrawn from consideration because the claims each requires all the limitations of the allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
A) In each of claims 10-12 and 15-20: changed the status indicator on line 1 of each claim from “(Withdrawn)” to --(Original)--; and
B) In each of claims 13-14: changed the status indicator on line 1 of each claim from “(Withdrawn)” to --(Previously Presented)--.
Allowable Subject Matter
8.       Claims 1-5, 7, 9-21, 25, 27, and 29-43 are allowed.
9.       The following is an examiner’s statement of reasons for allowance: 
A) The optical system as recited in claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the range governing the ratio of the total length of the optical system and the focal length of the second lens group as recited in the claim on lines 17, 21 and 23 wherein the optical system comprises the following features “a first lens group … the third lens group” (claim 1, lines 4-16 and 18-22);
B) The optical system as recited in claim 3 is allowable with respect to the prior art, in particular, the US Patent Nos. 4,852,984 and 6,580,568; and the US Publication Nos. 2002/0075570, 2014/0104708, and 2014/0176782 by the limitation related to the ranges governing the ratio of the focal length of the optical system and the first focal length of the first lens group, the range governing the ratio of the focal lengths of the first and third lens groups, and the range governing the ratio of the total length of the optical system and the focal length .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872